673 N.W.2d 644 (2004)
2004 ND 17
In the Matter of APPLICATION FOR TRANSFER TO INCAPACITATED STATUS OF Debra K. EDWARDON, a Person Admitted to the Bar of the State of North Dakota.
No. 20030331.
Supreme Court of North Dakota.
January 20, 2004.
PER CURIAM.
[¶ 1] Debra K. Edwardson was served a Summons and Petition for Discipline by publication on May 24, May 31, and June 7, 2003.
[¶ 2] The Petition asserts that Debra K. Edwardson was admitted to practice law in the courts of North Dakota on September 22, 1995. Edwardson's license to practice law was suspended on July 11, 2002, and she is not currently licensed.
[¶ 3] The Petition asserts that Edwardson represented Randy Ballard through the trial and appeal of a criminal matter. See State v. Ballard, 2001 ND 161, 639 N.W.2d 706. Subsequently, Tom Slorby was appointed to represent Ballard in a post-conviction relief matter. Slorby made several requests to Edwardson for Ballard's file; however, Edwardson did not respond to Slorby's requests.
[¶ 4] The Petition further asserts that Edwardson violated N.D.R. Prof. Conduct 1.16(e), Declining or Terminating Representation, which provides that upon termination of representation, a lawyer shall take steps to the extent reasonably practicable to protect a client's interests, including surrendering papers and property to which the client is entitled, N.D.R. Prof. Conduct 8.4(e) and N.D.R. Lawyer Discipl. 1.2A(8), regarding engaging in conduct prejudicial to the administration of justice, and N.D.R. Lawyer Discipl. 3.1D(3) which requires a lawyer to make a written response to a disciplinary complaint.
[¶ 5] On November 12, 2003, the Hearing Panel filed its Report. The Hearing Panel concluded that a violation of the rules as alleged in the Petition has occurred. However, the Hearing Panel further concluded that there is concern about Edwardson's ability and capacity to practice law. The Hearing Panel recommended that Edwardson be transferred to disability inactive status until the Court considers a petition for transfer to active status.
[¶ 6] The Report of the Hearing Panel was referred to the Court under N.D.R. *645 Lawyer Discipl. 5.1. The Court considered the matter, and
[¶ 7] ORDERED, the Report of the Hearing Panel is accepted, and Debra K. Edwardson is transferred to disability inactive status until further order.
[¶ 8] FURTHER ORDERED, that formal proceedings be initiated as to whether Debra K. Edwardson should be transferred to incapacitated status.
[¶ 9] FURTHER ORDERED, Debra K. Edwardson comply with N.D.R. Lawyer Discipl. 6.3(F).
[¶ 10] GERALD W. VANDE WALLE, C.J., and CAROL RONNING KAPSNER, MARY MUEHLEN MARING, DALE V. SANDSTROM, and WILLIAM A. NEUMANN, JJ., concur.